Citation Nr: 0120132	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-05 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
3, 1968 to August 6, 1973.  He initially received a discharge 
under other than honorable conditions, but in October 1981 
the Department of the Army upgraded his discharge and 
character of service to honorable and apprised him of this in 
November 1981.  Consequently, the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, determined in an April 1982 administrative decision 
that he was entitled to VA health care and related benefits 
for his military service from April 3, 1968 to April 4, 1971, 
but that he continued to be ineligible under all applicable 
laws and regulations for VA healthcare and related benefits 
for any disability incurred in or aggravated in the line of 
duty during the remainder of his military service from April 
5, 1971, until August 6, 1973.  That administrative 
determination of the RO concerning his character of discharge 
is final and binding in the absence of clear and unmistakable 
error (CUE), and this is not alleged or otherwise shown by 
the evidence of record.  See 38 C.F.R. § 3.104(b) (2000).

The RO since determined in February 1983 that the veteran was 
not entitled to service connection for an acquired 
psychiatric disorder ("nervous condition"), including a 
traumatic stress-induced neurosis such as PTSD.  The RO 
confirmed its decision in July 1983 after considering 
additional evidence, and again in November 1983 after 
considering even more evidence.  And although the veteran had 
submitted a notice of disagreement (NOD) in October 1983 
indicating an intent to appeal the decision to the Board of 
Veterans' Appeals (Board), he did not "perfect" his appeal 
by submitting a timely substantive appeal (e.g., a VA Form 9) 
after the RO provided him a statement of the case (SOC) in 
November 1983.  So that decision became final and binding on 
him based on the evidence then of record, and he usually 
would have to submit "new and material evidence" to reopen 
his claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1103 (2000); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


The RO's primary basis for denying the claim on those earlier 
occasions was that the veteran did not have PTSD-but rather, 
instead, a hysterical neurosis type conversion disorder and a 
mixed personality disorder with schizoid and dependent and 
histrionic traits.  However, he since has confirmed that he 
does have PTSD, as indicated in several additional medical 
records that he more recently submitted.  Therefore, it was 
appropriate for the RO to adjudicate his most recent claim in 
October 1998 on a de novo basis when denying it in August 
2000.  See e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Spencer v. Brown, 4 Vet. App. 283 (1993).  The RO also 
determined in its August 2000 decision that he was not 
entitled to a TDIU.  He appealed both of the claims to the 
Board.


REMAND

As alluded to above, there are numerous diagnoses of PTSD now 
of record, including after a psychiatric evaluation in a VA 
outpatient clinic in October 1998, and when examined by 
another VA psychiatrist for compensation purposes in 
February 1999.  The veteran also was hospitalized at a VA 
medical center (VAMC) in November 1999 for inpatient 
treatment of his PTSD.  So there now is no question that he 
actually has PTSD.  But in spite of that, service connection 
for PTSD requires, not only medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (a 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), but also credible supporting evidence that 
the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

While the veteran's service personnel records, including his 
Department of Defense Forms 214 (DD Forms 214) and his 
Department of the Army Form 20 (DA Form 20), confirm that he 
served in Korea and Vietnam during the time alleged and that 
his primary military occupational specialty (MOS) was a 
canoneer in the "field artillery," there still is no 
indication that he actually engaged in combat against enemy 
forces at any time while in the military-including during 
the specific times at issue.  Although he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Armed Forces Expeditionary Medal for his service in 
Korea, none of those medals is indicative of combat service, 
per se.  See, e.g., VAOPGCPREC 12-99 (October 18, 1999); see 
also Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  The other records 
concerning his military service also do not confirm that he 
actually had combat, either, so his alleged stressors must be 
independently verified.  And this is now the reason that his 
claim cannot be granted, not the lack of a diagnosis of PTSD.

While orally testifying during his June 1999 hearing at the 
RO, and when earlier responding in January and February 1999 
to the RO's questionnaire concerning his alleged stressors in 
service, the veteran claimed that two incidents had occurred 
while in the military precipitating the onset of his PTSD.  
But in his earlier written statements, he said the first 
incident involved being struck by lightening while on patrol 
in Korea, resulting in the deaths of two of his service 
comrades, whereas he alleged during his hearing that he was 
struck by lightening while in a foxhole, and that he later 
awoke in a hospital where he received treatment for his 
injuries.  However, aside from the rather apparent 
inconsistency between his oral and written versions of what 
had occurred, his service medical records (SMRs) also do not 
contain any indication whatsoever that he experienced any 
symptoms of any sort while in the military as a residual of 
being struck by lightening-much less that he actually 
received treatment for something of that sort.  The second 
incident alleged supposedly occurred while he was stationed 
in Vietnam, where he says that he was wounded in action.  But 
that purported incident also is not anywhere reflected in his 
service medical and personnel records.  The veteran also has 
been very vague when given opportunities, including during 
his hearing, to further discuss and elaborate on the 
specifics of his stressors in greater detail.  And this was 
the case even when questioned during the hearing by his own 
representative, who is a private attorney.

The same was true when the veteran was examined by VA for 
compensation purposes many years ago-initially in October 
1982 and shortly thereafter in January 1983 and April 1983.  
The latter two examinations occurred during a period of 
observation and evaluation (O&E) while he was hospitalized at 
a VAMC.  During the January 1983 admission, the examining 
psychiatrist could not even complete his psychiatric 
evaluation, testing, and clinical workup because the veteran 
requested to be discharged from the hospital before it could 
be finished.  And although he subsequently indicated in a 
March 1983 statement that he was willing to complete the 
comprehensive evaluation, when he did he continued to provide 
inconsistent information (at least in the eyes of the 
examiner) and even became angry and hostile when openly 
confronted about that.  Furthermore, because he did not 
endorse the symptoms necessary to support a diagnosis of 
PTSD, the examining VA psychiatrist concluded that he did not 
have the condition-diagnosing, instead, a hysterical 
neurosis type conversion disorder and a mixed personality 
disorder with schizoid and dependent and histrionic traits.  
Again though, there is other medical evidence of record now 
confirming that the veteran does have PTSD, but the question 
remains whether he can provide sufficient information to 
permit independent verification of his alleged stressors.  
After being contacted by the RO to obtain objective evidence 
substantiating his alleged stressors, the Director of the 
Center for Unit Records Research (CURR) responded in a June 
2000 statement that his office still did not have sufficient 
information to permit a meaningful search for this evidence-
noting that none of the information that he had retrieved, 
and which he submitted along with his correspondence, 
confirmed the veteran actually had experienced either of the 
stressors alleged.  So if the Board currently were to decide 
the veteran's claim, it still would have to be denied because 
his stressors have not been objectively verified or, based on 
insufficient information, are not even verifiable.

There has been a significant change in the law during the 
pendency of this appeal, however.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
veteran of information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In requesting this additional development and further 
delaying a final decision in this appeal, the Board makes 
note of the fact that another evaluating psychiatrist, Donald 
R. Butts, M.D., who was the veteran's primary counseling 
therapist during the years from 1980 to 1982, indicated in a 
June 1982 statement that the veteran was disabled-even at 
that time, from several viewpoints.  Physically, he was 
suffering from a shaking palsy (i.e., a tremor) of his right 
arm and associated neuro-muscular symptoms as a residual of 
an on-the-job, work-related injury that he had sustained in 
April 1980 at his last civilian occupation in construction.  
(And other records on file show that, as a result of his 
inability to return to work following that injury, the Social 
Security Administration (SSA) awarded him disability 
benefits.)  But Dr. Butts also said that, emotionally, the 
veteran "manifests one of the most clearly demarcated 
traumatic neuroses" that Dr. Butts had seen-noting that the 
trauma "eminates (sic) from his military service in Korea, 
Germany, and Vietnam."  Moreover, Dr. Butts later submitted 
his actual clinical records concerning the veteran, and not 
only did they contain a diagnosis of PTSD, but they also 
contained various references to a whole litany of recurring 
symptoms supporting the diagnosis, e.g., nightmares, survivor 
guilt, avoidance of stimuli, obsessive anxiety and worrying, 
etc.  However, those symptoms were not always attributed by 
Dr. Butts exclusively to the veteran's PTSD, as they often 
were attributed, instead, to other factors totally unrelated 
to the veteran's service in the military-including, of 
particular significance, his inability to work due to his 
intercurrent injury after service and therefore earn a living 
to support his family.  And he had multiple financial 
problems as a direct residual of that-in fact, so much so 
that he often worried about where he would get money to feed 
his family, to pay his mortgage, or to even care for his 
newborn child.  His mortgagor was threatening to foreclose on 
his home, and several other bills were in arrears as well.  
And the SSA did not initially grant his claim for disability 
benefits, although the SSA eventually did, so he did not have 
a source of sufficient income during the meantime to even 
survive because the VA also had denied his claim, and he was 
very frustrated over that, too.

Still other medical evidence of record, however, shows that 
in October 1969, while receiving treatment for a broken jaw 
(fractured mandible) that he had sustained in an automobile 
accident the previous night while on leave, the veteran also 
indicated that he had been experiencing "mental collapses," 
possibly even immediately prior to his wreck.  And when later 
completing a medical history questionnaire during his May 
1973 military separation examination, he again said that he 
had been experiencing problems with his "nerves."  And 
other records concerning his service in the military are not 
entirely clear as to the exact reasons he was absent without 
leave (AWOL) for a total of 585 days while on active duty, 
prompting his administrative discharge for conduct that was 
triable by 
court-martial.  So inasmuch as there were manifestations of 
at least some psychiatric symptoms while on active duty in 
the military, and Dr. Butts' June 1982 statement causally 
relating the veteran's PTSD possibly to those symptoms in 
service, the veteran should be given another opportunity to 
provide a more detail oriented statement (i.e., the specific 
who, what, when and where facts) concerning his alleged 
stressors to permit the CURR and any other collateral sources 
such as the National Archives and Records Administration 
(NARA) and the National Personnel Records Center (NPRC) to 
conduct a meaningful search for additional evidence 
objectively corroborating his stressors.  Aside from the 
VCAA, this additional stressor development is mandated by VA 
Adjudication Procedure Manual M21-1, Part VI, paragraph 7.46 
(now included in Manual M21-1 in Part IV, Paragraph 11.38(f) 
(Change 61, September 12, 1997) and in Part III, Paragraph 
5.14(b) (Change 49,  February 20, 1996).

In requesting this additional development, however, the Board 
also feels compelled to point out, nonetheless, that the 
Court has held that requesting this type of information from 
a veteran concerning his alleged stressors does not impose 
either an impossible or onerous burden, and that the duty to 
assist him in fully developing the evidence pertinent to his 
claim is not a "one-way street."  See Wood, 1 Vet. App. at 
193.  Rather, even in the current environment of the VCAA, he 
still is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim-which he 
clearly has not done thus far.  Also, in Gobber v. Derwinski, 
2 Vet. App. 470 (1992), the Court held that VA's duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim.  This, however, still 
can be remedied in this case by the veteran providing more 
specific information that would give a better account of what 
occurred in Korea and Vietnam-as least as it pertains to 
him, in particular.  See Suozzi v. Brown, 10 Vet. App. 307, 
310-11 (1997).

The claim for a TDIU is "inextricably intertwined" with the 
claim for service connection for PTSD because the veteran 
alleges that his PTSD is the reason that he is permanently 
and totally disabled and, therefore, unemployable.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).  Thus, the claim 
for a TDIU must be held in abeyance pending completion of the 
development requested below concerning the claim for PTSD.

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should again ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in Korea and Vietnam.  
And in providing this information, it is 
essential that his statement include a 
full, clear, and understandable 
description of the events in question, and 
that it contains identifying information 
concerning the units of assignment and the 
names, ranks, unit designations to the 
company level, etc., of any other 
individuals who purportedly were involved.  
The veteran must specify whether any of 
the individuals that he identifies was 
wounded or killed, whether he personally 
witnessed their injuries or death, or 
learned of their tragedies through other 
means, and whether any others have 
information that could corroborate his 
allegations of stressful experiences.  He 
also should provide any information he has 
concerning other units that were involved, 
or any other identifying details such as 
the best estimate of the date that the 
alleged incidents occurred and the type 
and location of the incidents, etc.  He 
also should be invited to submit 
additional statements from former military 
comrades or others who might corroborate 
any of his alleged stressful experiences.

3.  If the veteran provides sufficient 
information to permit a meaningful search 
for evidence that might corroborate his 
alleged stressors, the RO should again 
attempt to through all appropriate means-
including, but not limited to, contacting 
the CURR at 7798 Cissna Road, Suite 101, 
Springfield, Virginia, 22150-3197.  And 
the RO also may need to contact the NPRC, 
the NARA or other collateral sources, to 
first obtain operational reports, morning 
reports and/or similar types of clarifying 
evidence and submit this information with 
any that is provided by the veteran, or 
others acting on his behalf, for 
consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the VCAA, 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits-
to include a summary of the evidence, 
applicable laws and regulations, and 
caselaw considered pertinent to the issues 
currently on appeal.  The SSOC also should 
contain a discussion of whether the 
benefit-of-the-doubt doctrine is 
applicable to the facts of this case and, 
if not, the RO should explain why.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  An 
appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


